Title: To Thomas Jefferson from Edmond Charles Genet, [1] October 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
New york le [1] 8bre. 1793. l’an 2e. de la Repe.

J’ai l’honneur de vous adresser les premieres informations relatives à la prise faite par la Corvette de la Republique le Cerf du Navire le Guillaume Tell qui est actuellement sous la garde du Consul de la Repe. à N.y. En attendant que le gouvernement federal ait défini la ligne de protection et de Jurisdiction des Etats unis et déterminé si guillaume Tell y a été pris ou non, Je dois vous observer, M., que ce Navire est dans un état de déperissement caracterisé et qu’il est instant de le vendre pour conserver la propriété de ceux à qui il se trouvera définitivement appartenir. Une autre prise de la Concorde faite en pleine mer se trouve dans le même cas et le Consul sera obligé d’en autoriser la vente en vertu de nos lois en vertu de nos traités en vertu de ses instructions. Ces actes, Mr., ne sont point comme vous vous êtes si souvent plu à le supposer un empiètement sur les tribunaux du pays et l’usurpation d’une Jurisdiction souveraine, mais l’exércice très légitime que font nos officers Consulaires du droit qui leur est donné par nos conventions de recevoir en dépôt les propriétés francoises et d’en autoriser la vente droit qui doit particulierement avoir Son effet pour des propriétés acquises par la
 
guerre dont les tribunaux du pays ne peuvent prendre aucune Connoissance. Agréés mon respect.
